DETAILED ACTION
This office action is in response to the application filed on 05/23/2019. Claims 1-5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number JP: 2018-140430 filed on 07/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019, 05/21/2020, 07/29/2020, 09/27/2020, 12/04/2020 and 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasu (US 2021/0325535) in view of Yamane (US 2019/0242984).

	Regarding claim 1, Yasu discloses the following claim limitations: a distance measuring apparatus, comprising an irradiation section which irradiates an object with distance measurement light (Yasu, paragraph 7 discloses a signal generation apparatus including a first pulse generator configured to generate a pulse to be supplied to a light source that irradiates light upon a distance measurement target),
and a light receiving section which receives reflected light from the object (Yasu, paragraph 236 discloses the distance image sensor 201 can acquire a distance image according to the distance of an imaging object by receiving light (modulated light or pulse light) projected from a light source apparatus 211 toward the imaging object and reflected by the surface of the imaging object),
 wherein the distance measuring apparatus outputs a distance measurement value to the object calculated based on a phase difference between the distance measurement light and the reflected light, and a light intensity of the reflected light (Yasu, paragraph 394 discloses a first counter configured to determine a phase of the pulse to be outputted and used for distance measurement of the distance measurement target using an input signal).
	Yasu does not explicitly disclose the following claim limitations: the distance measurement apparatus further comprising: an optical system abnormality detection section which detects an abnormality of an optical system of the distance measuring apparatus by comparing the relationship between the distance measurement value and the light intensity with a reference value.
	However, in the same field of endeavor Yamane discloses more explicitly the following: 
the distance measurement apparatus further comprising: an optical system abnormality detection section which detects an abnormality of an optical system of the distance measuring apparatus by comparing the relationship between the distance measurement value and the light intensity with a reference value (Yamane, paragraph 63 discloses When the light beam traveling distance of the exiting light from the optical system 1 does not exceed the reference distance (reference value), i.e., when the light beam traveling distance has no abnormality (Step 12: No), it is determined that the exiting light from the optical system 1 contains no disturbance light component, i.e., that no disturbance light has occurred (Step 13), and the exiting light from the optical system 1 is output as normal light (Step 16)… when the light beam traveling distance of the exiting light from the optical system 1 exceeds the reference distance, i.e., when the light beam traveling distance is abnormal (Step 12: Yes), it is determined that the exiting light from the optical system 1 contains a disturbance light component, i.e., that disturbance light has occurred (Step 14), disturbance light separation information used for separating the disturbance light component from the exiting light from the optical system 1 is generated on the basis of a known light source response waveform).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Yasu with Yamane to create the signal apparatus of Yasu with deteing abnormality in the optical system.
	The reasoning being to provide a disturbance light identifying apparatus and a disturbance light identifying method capable of precisely identifying whether or not light exiting an optical system contains a disturbance light component and capable of speculating a causal plane of the disturbance light by using a simple technique, or a disturbance light separating apparatus or a disturbance light separating method capable of separating the disturbance light component from the light exiting an optical system subject to an inspection by using a simple technique (Yamane, paragraph 11).

	Regarding claim 2, Yasu and Yamane discloses the distance measuring apparatus according to claim 1, wherein the reference value is determined using a reflectivity of the object (Yamane, paragraph 63 discloses When the light beam traveling distance of the exiting light from the optical system 1 does not exceed the reference distance (reference value), i.e., when the light beam traveling distance has no abnormality (Step 12: No), it is determined that the exiting light from the optical system 1 contains no disturbance light component, i.e., that no disturbance light has occurred (Step 13), and the exiting light from the optical system 1 is output as normal light (Step 16)… when the light beam traveling distance of the exiting light from the optical system 1 exceeds the reference distance, i.e., when the light beam traveling distance is abnormal (Step 12: Yes), it is determined that the exiting light from the optical system 1 contains a disturbance light component, i.e., that disturbance light has occurred (Step 14), disturbance light separation information used for separating the disturbance light component from the exiting light from the optical system 1 is generated on the basis of a known light source response waveform).

	Regarding claim 3, Yasu and Yamane discloses the distance measuring apparatus according to claim 1, wherein the reference value is determined using a relationship between the distance measurement value and the light intensity acquired when the distance measuring apparatus is normal (Yamane, paragraph 63 discloses When the light beam traveling distance of the exiting light from the optical system 1 does not exceed the reference distance (reference value), i.e., when the light beam traveling distance has no abnormality (Step 12: No), it is determined that the exiting light from the optical system 1 contains no disturbance light component, i.e., that no disturbance light has occurred (Step 13), and the exiting light from the optical system 1 is output as normal light (Step 16)… when the light beam traveling distance of the exiting light from the optical system 1 exceeds the reference distance, i.e., when the light beam traveling distance is abnormal (Step 12: Yes), it is determined that the exiting light from the optical system 1 contains a disturbance light component, i.e., that disturbance light has occurred (Step 14), disturbance light separation information used for separating the disturbance light component from the exiting light from the optical system 1 is generated on the basis of a known light source response waveform).

	Regarding claim 4, Yasu and Yamane discloses the distance measuring apparatus according to claim 1, further comprising: a two-dimensional image generation section which generates a two-dimensional image of a space observed by the distance measuring apparatus based on a light reception amount of the light receiving section, wherein an abnormality of the optical system is determined using, in place of the distance measurement value, a distance to the object calculated based on the two-dimensional image in which the object, which has a plurality of feature points having obvious three- dimensional coordinate correlations, is captured (Yasu, paragraph 85 discloses the ToF camera system is a camera that can take in a three-dimensional (3D) image of a scene, namely, two-dimensional information and depth, namely, distance, information; in addition Yamane, paragraph 63 discloses When the light beam traveling distance of the exiting light from the optical system 1 does not exceed the reference distance (reference value), i.e., when the light beam traveling distance has no abnormality (Step 12: No), it is determined that the exiting light from the optical system 1 contains no disturbance light component, i.e., that no disturbance light has occurred (Step 13), and the exiting light from the optical system 1 is output as normal light (Step 16)… when the light beam traveling distance of the exiting light from the optical system 1 exceeds the reference distance, i.e., when the light beam traveling distance is abnormal (Step 12: Yes), it is determined that the exiting light from the optical system 1 contains a disturbance light component, i.e., that disturbance light has occurred (Step 14), disturbance light separation information used for separating the disturbance light component from the exiting light from the optical system 1 is generated on the basis of a known light source response waveform).

	Regarding claim 5, Yasu and Yamane discloses the distance measuring apparatus according to claim 1, wherein the reference value is determined using an abnormality of the optical system detected using another object which is different from the object, and the relationship between the distance measurement value to the object, which is captured simultaneously with another object, and the light intensity (Yamane, paragraph 95 discloses the light reflected on the image side surface of the third lens L3 passes through the second lens L2 and is then reflected on the image side surface of the first lens L1. It is normal for a part of the light incident on a lens surface to be reflected on a lens surface. Accordingly, it is considered that in the example in FIG. 1B, the object side surface of the first lens L1 has a factor that causes abnormal reflection or scattering of the incident light, such as abnormal reflectance caused by a defective surface treatment (e.g., anti-reflection coating) or a small scratch or dirt. By analyzing the traveling optical paths of other disturbance light components, it is possible to identify the causal plane on which the disturbance light has occurred).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481